Citation Nr: 1024107	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  04-44 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
postoperative degenerative disc disease of the cervical 
spine, evaluated as 10 percent disabling prior to February 2, 
2006 and as 30 percent disabling thereafter.

2.  Entitlement to a higher initial disability rating for 
degenerative disc disease of the lumbar spine, evaluated as 
10 percent disabling prior to February 2, 2006 and as 20 
percent disabling thereafter.

3.  Entitlement to a higher initial disability rating for 
endometriosis with dysmenorrhea and dyspareunia, evaluated as 
0 percent disabling prior to February 2, 2006 and as 10 
percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to August 
2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which awarded service 
connection for postoperative degenerative disc disease of the 
cervical spine at 0 percent disabling (effective August 19, 
2003), service connection for degenerative disc disease of 
the lumbar spine at 0 percent disabling (effective August 19, 
2003), and service connection for endometriosis with 
dysmenorrhea and dyspareunia at 0 percent disabling 
(effective August 19, 2003).

In a November 2004 statement of the case, the RO increased 
the rating for postoperative degenerative disc disease of the 
cervical spine to 10 percent (effective August 19, 2003) and 
for degenerative disc disease of the lumbar spine to 10 
percent (effective August 19, 2003).  In a January 2008 
rating decision, the RO increased the rating for 
postoperative degenerative disc disease of the cervical spine 
to 30 percent (effective February 2, 2006), for degenerative 
disc disease of the lumbar spine to 20 percent (effective 
February 2, 2006), and for endometriosis with dysmenorrhea 
and dyspareunia to 10 percent (effective February 2, 2006).  

In June 15, 2009 the Board issued a decision addressing these 
claims.  While the Board denied the claims listed on the 
cover page, it granted a separate service-connected rating of 
10 percent for radiculitis in the left upper extremity and a 
separate service-connected rating of 10 percent for 
neurological deficits in the left lower extremity, both 
effective February 2, 2006.  As these determinations are 
favorable to the claimant and have already been implemented 
by the RO, the action to vacate the Board's decision 
described below does not apply to those favorable 
determinations. 

For reasons explained below, the appeal is now REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The Veteran was scheduled to present testimony before a 
traveling Veterans Law Judge in March 2009.  In February 
2009, a letter notifying the Veteran of the date, time, and 
location of that hearing was mailed to the address on file 
for her at the time, but thereafter the letter was returned 
as undeliverable.

2.  In June 2009, the Board issued a decision as to the 
Veteran's entitlement to a higher initial disability rating 
for postoperative degenerative disc disease of the cervical 
spine, evaluated as 10 percent disabling prior to February 2, 
2006 and as 30 percent disabling thereafter; entitlement to a 
higher initial disability rating for degenerative disc 
disease of the lumbar spine, evaluated as 10 percent 
disabling prior to February 2, 2006 and as 20 percent 
disabling thereafter; and entitlement to a higher initial 
disability rating for endometriosis with dysmenorrhea and 
dyspareunia, evaluated as 0 percent disabling prior to 
February 2, 2006 and as 10 percent disabling thereafter.  
That decision also awarded a separate service-connected 
rating of 10 percent for radiculitis in the left upper 
extremity and a separate service-connected rating of 10 
percent for neurological deficits in the left lower 
extremity, both effective February 2, 2006.

3.  In July 2009, the RO contacted the Veteran and learned 
that her mailing address on file had been incorrect at the 
time the June 2009 Board decision was issued, and thus her 
correct address was obtained.

4.  In August 2009, the Veteran submitted evidence to show 
that she had provided VA with her correct mailing address 
several years prior to the issuance of the February 2009 
hearing notice letter and the June 2009 Board decision, 
including a letter to show that VA had communicated with her 
at such address as early as December 2007.  She then 
reiterated her request for the opportunity to present 
testimony before a traveling Veterans Law Judge.


CONCLUSION OF LAW 

The June 2009 Board decision addressing the issues of 
entitlement to a higher initial disability rating for 
postoperative degenerative disc disease of the cervical 
spine, evaluated as 10 percent disabling prior to February 2, 
2006 and as 30 percent disabling thereafter; entitlement to a 
higher initial disability rating for degenerative disc 
disease of the lumbar spine, evaluated as 10 percent 
disabling prior to February 2, 2006 and as 20 percent 
disabling thereafter; and entitlement to a higher initial 
disability rating for endometriosis with dysmenorrhea and 
dyspareunia, evaluated as 0 percent disabling prior to 
February 2, 2006 and as 10 percent disabling thereafter is 
vacated, except for that portion which awarded separate 
service-connected ratings of 10 percent for radiculitis in 
the left upper extremity and for neurological deficits in the 
left lower extremity effective February 2, 2006 .  
38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a)(West 2002); 
38 C.F.R. § 20.904 (2009).

In the current case, the Veteran was scheduled to present 
testimony before a traveling Veterans Law Judge in March 
2009.  In February 2009, a letter notifying the Veteran of 
the date, time, and location of that hearing was mailed to 
the address on file for her at the time, but thereafter the 
letter was returned as undeliverable.

In June 2009, the Board issued a decision as to the Veteran's 
entitlement to a higher initial disability rating for 
postoperative degenerative disc disease of the cervical 
spine, evaluated as 10 percent disabling prior to February 2, 
2006 and as 30 percent disabling thereafter; entitlement to a 
higher initial disability rating for degenerative disc 
disease of the lumbar spine, evaluated as 10 percent 
disabling prior to February 2, 2006 and as 20 percent 
disabling thereafter; and entitlement to a higher initial 
disability rating for endometriosis with dysmenorrhea and 
dyspareunia, evaluated as 0 percent disabling prior to 
February 2, 2006 and as 10 percent disabling thereafter.  
That decision also awarded separate service-connected ratings 
of 10 percent for radiculitis in the left upper extremity for 
neurological deficits in the left lower extremity, both 
effective February 2, 2006.

In July 2009, the RO contacted the Veteran and learned that 
her mailing address on file had been incorrect at the time 
the June 2009 Board decision was issued, and thus her correct 
address was obtained.

In August 2009, the Veteran submitted evidence to show that 
she had provided VA with her correct mailing address several 
years prior to the issuance of the February 2009 hearing 
notice letter and the June 2009 Board decision, including a 
letter to show that VA had communicated with her at such 
address as early as December 2007.  She then reiterated her 
request for the opportunity to present testimony before a 
traveling Veterans Law Judge.

Because the Veteran submitted evidence to show that VA had 
been informed of her correct mailing address prior to the 
issuance of the February 2009 hearing notice letter and the 
June 2009 Board decision, but VA failed to utilize such 
correct address during the course of the current appeal, the 
Board concedes that the Veteran was denied due process of law 
when VA failed to afford her the personal hearing she had 
requested.  See 38 C.F.R. § 20.904(a)(3) (2009).  Therefore, 
the June 2009 Board decision must be vacated (except for the 
portion which awarded separate service-connected ratings of 
10 percent for radiculitis in the left upper extremity and 
neurological deficits in the left lower extremity) and the 
appeal must now be remanded for the Veteran to be scheduled 
for a Travel Board hearing at the RO before a Veterans Law 
Judge.


ORDER

The June 2009 Board decision addressing the issues of 
entitlement to a higher initial disability rating for 
postoperative degenerative disc disease of the cervical 
spine, evaluated as 10 percent disabling prior to February 2, 
2006 and as 30 percent disabling thereafter; entitlement to a 
higher initial disability rating for degenerative disc 
disease of the lumbar spine, evaluated as 10 percent 
disabling prior to February 2, 2006 and as 20 percent 
disabling thereafter; and entitlement to a higher initial 
disability rating for endometriosis with dysmenorrhea and 
dyspareunia, evaluated as 0 percent disabling prior to 
February 2, 2006 and as 10 percent disabling thereafter is 
vacated, except for that part of the decision which awarded 
separate service-connected ratings of 10 percent for 
radiculitis in the left upper extremity and neurological 
deficits in the left lower extremity effective February 2, 
2006.


REMAND

In August 2009, the Veteran reiterated her request for a 
Travel Board hearing at the RO before a Veterans Law Judge.  
See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2009).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
Travel Board hearing at the RO before a 
Veterans Law Judge.  The Veteran and 
her representative should be notified 
by letter of the date, time, and place 
of such a hearing.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

